Title: From George Washington to Benjamin Lincoln, 21 December 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir,
                            Philadelphia 21st Decr 1781.
                        
                        I have received your favor of the 19th inclosing A copy of the Contract for supplying the Post of West point
                            & its dependencies. The quaeries & observations on it which follow are submitted to you.
                        1st Do the Contractors mean to supply only the Garrison of West point and the dependant Posts Which May
                            amount to 3000 or 3500 Rations? or will they increase the supply to any number of Men Which may be requisite upon the
                            North River upon due notice being given?
                        2d It seems to be implied that the Contractors are to extend their Contract to any number of Rations upon due
                            notice given by the secretary at War, but in the fluctuating state of our Army how is the strength of it to be ascertained
                            at any future period?
                        3d The Returns upon which the Rations are to be drawn, and which must be the Voucher from the Contractor to
                            the Secretary at War & finally to the Financier, should be precisely determined to prevent disputes.
                        4th The value of Vegetables or other articles in lieu of Rum is to be adjusted, in case of dispute, by
                            persons chosen as directed by the Articles of Contract—but would it not be better to fix a general value upon such
                            vegetables as will be commonly furnished. They will be peas or Beans—Potatoes—Turnips—Onions—Suppose it should be in the Contractors power to furnish fresh Fish one or two days pr Week in the Season—what weight of
                            Fish should be deemed equivalent to a pound of Meat?
                        Inclosed is the best Plan I have been able to devise for the Inspectorate department—It will require some
                            dressing—if not alteration. Of one clause I am doubtful, for the season assigned, tho’ I am impressed, at the same time,
                            with the necessity of proper checks. I am with much truth & regard—Dr Sir Yr most Obedt 
                        
                            G. W——n
                        
                        
                            P.S. I have this Instant received your Letter of yesterdays date with the Inclosure, & think
                                such resolutions as you have suggested to Congress may be attended with salutary effect.
                        

                    